EXHIBIT 10.23

Execution Copy

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS

DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH

THE COMMISSION

AMENDED AND RESTATED LICENSE AND SUBLICENSE AGREEMENT

THIS LICENSE AND SUBLICENSE AGREEMENT (“Agreement”) is entered into as of this
2nd day of November, 2006 (“Execution Date”), by and between Raser – Power
Systems, LLC (a subsidiary of Raser Technologies, Inc.), a Delaware limited
liability company with its principal offices located at 5152 North Edgewood
Drive, Suite 375, Provo, Utah 84604 (“Sub-licensee”) and Recurrent Engineering,
L.L.C., (f/k/a Recurrent Resources LLC), a Delaware limited liability company,
having its principal offices located at 11814 Election Road, Suite 100, Draper,
Utah 84020 (“Sub-licensor”). Sub-licensor and Sub-licensee are sometimes
hereinafter collectively referred to as the “Parties,” and individually as a
“Party.”

RECITALS

Whereas, Sub-licensor and Sub-licensee entered into that certain License and
Sublicense Agreement dated as of September 2, 2006 (“Original Agreement”); and

Whereas, the Parties desire to amend and restate the Original Agreement in order
to incorporate certain modifications thereto, and to replace the Original
Agreement in its entirety; and

Whereas, Sub-licensor has previously entered into that certain Amended and
Restated Intellectual Property License Agreement with Exergy, Inc., a California
corporation, (“Licensor”) dated January 29, 2003, (the “License Agreement”) (a
confidential copy of which has been previously delivered to Sub-licensee)
pursuant to which Sub-licensor was granted certain co-exclusive license rights
(with Advanced Thermal Systems, LLC or “ATS”) by Licensor with respect to Kalina
Cycle Technology (“KCT”) for Geothermal Power Plants and Waste Heat Power Plants
(as hereinafter defined) constructed throughout the world; and

Whereas, Sub-licensor has developed its own power cycle for waste heat and high
temperature geothermal power plants, for which patent applications are pending,
and to which it has total ownership, known as System 112; and

Whereas, Sub-licensor, has acquired all of ATS’ rights to KCT Technology, and
therefore owns the license rights to KCT; and

Whereas, Raser Technologies Inc., (“Raser”), an affiliate of Sub-licensee, and
Power Acquisition Corp. (“PAC”) entered into that certain Agreement and Plan of
Acquisition with Amp Resources LLC (“Amp Resources”), an affiliate of
Sub-licensor, dated January 19, 2006 (“Merger Agreement”); and

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Whereas, as partial consideration for the mutual release of claims to be
executed by PAC and Raser, Sub-licensor has agreed to provide Sub-licensee with
a non-exclusive sublicense covering certain applications of KCT and Licensed
Technical Information (as hereinafter defined and limited), and a license to
utilize the *** technology in certain applications, as set out more fully below;
and

Whereas, Sub-licensee desires to acquire a non-exclusive right (subject to the
limitations set out herein) to utilize KCT and a non-exclusive license to
utilize *** technology for certain approved applications, as more fully set out
in Exhibit A hereto; and

Whereas, in consideration for the execution of the release to be granted to Amp
Resources by PAC and Raser in the Termination Agreement and Mutual General
Release dated September 2, 2006 (“Mutual Release”) and the payments from
Sub-licensee to Sub-licensor set out herein, Sub-licensor has agreed to grant to
Sub-licensee a non-exclusive sublicense for the use of KCT and a non-exclusive
license for the use of *** technology in the Approved Applications; and

Whereas, Raser is prepared to guarantee the obligations of Sub-licensee pursuant
to the Guarantee set out in Exhibit E hereto; and

Whereas, capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to such terms in the License Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties, intending to be bound, hereby agree as follows:

SECTION 1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

1.1 “Affiliate” means, with respect to a Party, a legal person or entity that is
controlled by, under common control with, or controls such Party for so long as
such control exists. For purposes of this Section 1.1, the term “control” means
the decision-making authority as to such person or entity, through ownership of
equity, including membership interests, or by contract. Such control will be
presumed to exist where a person or entity owns at least fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) or interest entitled to
vote or otherwise decide the composition of the board of directors, managers,
managing members or other body entitled to direct the affairs of the entity.

1.2 “Approved Applications” means those applications of KCT and the *** set out
in Exhibit A hereto.

1.3 “Commercial Start Up” means the date a Project is deemed to be in commercial
operation under the Project’s power purchase agreement or is otherwise able to
generate power on a sustained, commercial basis.

1.4 “Direct Fired Power Plant” means a Power Plant, including its machinery,
engines, turbines, dynamos, buildings, and pipelines, for the generation of
electrical and/or mechanical power that directly utilizes as its source of
thermal energy input, the heat produced by the combustion of fuel, regardless of
the process of combustion or type of fuel.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

1.5 “Excluded Software” means the computer software and the related algorithms
developed by Sub-licensor for evaluating KCT and *** projects.

1.6 “Geothermal Power Plant” means a Power Plant, including its machinery,
engines, turbines, dynamos, buildings, wells and pipelines, for the generation
of electrical and/or mechanical power, that utilizes the energy of geothermal
fluids. For the avoidance of doubt, the term Geothermal Power Plant excludes
Waste Heat Power Plants that generate electrical or mechanical power by
combusting a fuel or by utilizing the rejected, waste or exhaust heat produced
in any technological or industrial process including, but not limited to, heat
released by power generating or mechanical engines.

1.7 “Guarantor” means Raser Technologies Inc.

1.8 “Installed Capacity” means the net power generated and that is available for
sale by a Project utilizing KCT or *** at the average annual ambient temperature
after accounting for all plant auxiliaries and resource production and
re-injection pumps, as calculated during the certification tests performed prior
to Commercial Start Up and adjusted for annual average ambient temperatures.

1.9 “KCT Excluded Territories” means Australia, New Zealand, the Republic of
South Africa, and Canada.

1.10 “Kalina Cycle Technology” or “KCT” means the technology covered by the
Licensed Patents and pending patents and improvements to the patents listed in
Exhibit B, other than the *** patents and excluding “Licensed Technical
Information,” as that term is defined in the License Agreement.

1.11 “Legacy Licenses” means those license agreements covering Kalina Cycle
Technology previously entered into by Licensor and/or Sub-licensor with third
parties listed in Exhibit D attached hereto.

1.12 “Licensed Patents” means and includes all United States and foreign patents
(including patents of improvement, patents and certificates of invention or
addition, and utility models, as well as all division, reissues, continuations,
continuations-in-part, renewals, and extensions of any of the foregoing) and
applications therefore that relate to the application of KCT or *** to
geothermal and other types of Power Plants and that are owned or licensed by
Sub-licensor or to which Sub-licensor has the right, or may have the right, to
grant licenses or sublicenses during the term of this Agreement.

1.13 “Licensed Technical Information” means and includes all unpatented
technical information that has been developed, acquired and/or licensed by
Sub-licensor that relates to the application of the KCT or *** to Power Plants,
including, without limitation, design data, information on materials, design
manuals, engineering documents, process specifications, test instructions, final
research and development reports, operations data and experience, and any
addition, improvement and/or development thereto which is developed, acquired,
controlled or licensed by Sub-licensor during the term of this Agreement. The
Licensed Technical Information does not include the Excluded Software.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

1.14 “Power Plant” means any plant that has as its main function the generation
of electrical and/or mechanical power.

1.15 “Project” means any Power Plant that will utilize (or is utilizing) the
License or Sublicense that has been constructed, is under development or for
which Sub-licensee or a Project Entity has obtained from an unaffiliated third
party qualified to meet its obligations thereunder (that is unaffiliated prior
to entering into the Project arrangement) either: (i) a Firm Financing
Commitment (as that term is defined under the License Agreement), (ii) a firm
power purchase agreement with a public utility covering all, or substantially
all, of the electrical output of the Power Plant, or (iii) an engineering
procurement and construction agreement for the Power Plant that requires
completion of the Power Plant within no more than 24 months following execution.

1.16 “***” means the technology covered by the 3 pending patents identified as
“***” listed in Exhibit B.

1.17 “Thermal Power Plant” means a Power Plant, including its machinery,
engines, turbines, dynamos, buildings, and pipelines, for the generation of
electrical and/or mechanical power comprising a topping cycle that utilizes any
kind of fuel, generates electrical and/or mechanical power, that can produce in
the process one or more streams of rejected heat; and one or more bottoming
cycles that utilize(s) heat rejected from the topping cycle and converts it to
electrical and/or mechanical power.

1.18 “Waste Heat Power Plant” means a Power Plant, including its machinery,
engines, turbines, dynamos, buildings, and pipelines, for the generation of
electrical and/or mechanical power that utilizes as its heat input, waste heat
produced in any technological process but excluding waste heat released by power
generating or mechanical engines.

 

2. Sublicense and License Grant

 

  2.1 Grant of Sublicense and License. Subject to:

(i) the terms and conditions of this Agreement and the License Agreement; and

(ii) the existing KCT license rights under the Legacy Licenses,

Sub-licensor hereby grants to Sub-licensee a non-exclusive sublicense for the
use of KCT and the related Licensed Technical Information (“Sublicense”) for all
Approved Applications in all countries except for the KCT Excluded Territories;
provided, however, that the Sublicense does include the right to utilize KCT for
Thermal Power Plants in Canada.

In addition, Sub-licensor hereby grants to Sub-licensee a non-exclusive license
for the use of the *** technology and the related Licensed Technical Information
(“License”) in all countries except for the KCT Excluded Territories for the
Approved Applications.

2.2 Consideration for the Grant of the Sublicense and License. In consideration
for the grant of the Sublicense and the License, Sub-licensee shall make the
royalty payments to Sub-licensor set out herein and cause its affiliates, Raser
and PAC, to execute, concurrently with the execution of this Agreement, the
Mutual Release with Amp Resources. This Agreement shall not become effective
until the Mutual Release is executed by Raser and PAC.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

2.3 Sublicensee Rights; Protection of *** Technology. Sub-licensee acknowledges
that it shall not have the right to further sublicense KCT or the *** technology
other than to entities whose primary purpose is to develop or own (including
partial ownership of) a Project (“Project Entities”) in which Sub-licensee
and/or its Affiliates have collectively, directly or indirectly, either: (i) at
least a 50% ownership interest, or (ii) if the ownership interest is less than
50% due to a third party equity investment, either retain at least a 20%
financial carried interest, in the net revenues from the Project (as reflected
by Sub-licensee and/or its Affiliates’ overall economic return from the Project)
or Sub-licensee and/or its Affiliates will receive comparable regular license
fees or royalties in the net revenues or similar ownership related fee
arrangements from such Projects (“20% Threshold”). In the latter case covered by
sub-paragraph (ii), Sub-licensee may not reduce its ownership below the 20%
Threshold in any such Project Entity without the approval of Sub-licensor, such
approval not to be unreasonably withheld. In addition, Sub-licensor agrees that,
upon request from a Project Entity, Sub-licensor will issue to such Project
Entity a separate sublicense (the form of which is to be substantially the same
as this Agreement, subject to necessary modifications and which will be
subsequently agreed by the Parties) (“Independent Project Sublicense”) provided
that such Project Entity demonstrates, to the reasonable satisfaction of
Sub-licensor, its financial ability to meet its obligations under the
Independent Project Sublicense. Project Entities will have no right to further
sublicense the applicable KCT or *** technology.

2.4 Technology Improvements. Improvements to the KCT or *** technology developed
by Sub-licensee or the Project Entities following the Execution Date and during
the term of this Agreement (“Technology Improvements”) shall be fully disclosed
to the Sub-licensor and licensed to Sub-licensor, which, subject to the terms of
this Agreement, shall have, a non-exclusive, royalty free, fully paid-up license
to use the Technology Improvements and license the Technology Improvements to
other sub-licensees. For purposes of this Section 2.4, Technology Improvements
shall not include the introduction of new technology in the generator or motors
or pumps or any other electro-magnetic devices made by Sub-licensee, its
Affiliates or Project Entities.

During the term of this Agreement, Sub-licensor agrees to fully disclose to
Sub-licensee, Technology Improvements developed by (i) Licensor (to the extent
the same are disclosed by Licensor to Sub-licensor), (ii) Sub-licensor and
(iii) by other sub-licensees of Sub-licensor, unless Sub-licensor is prohibited
from disclosing such Technology Improvements developed by a particular
sub-licensee. Sub-licensor hereby grants to Sub-licensee and the Project
Entities a non-exclusive, royalty free, fully paid-up license to use such
Technology Improvements.

2.5 Section 365(n) of the US Bankruptcy Code. The Parties acknowledge and
stipulate that the KCT and *** technologies are “intellectual property” for
purposes of Section 365(n) of the U.S. Bankruptcy Code and agree that
Sub-licensee or its Affiliates shall have the right to exercise all rights
provided by that section with respect to the KCT, *** technologies and the
rights granted to Sub-licensee under this Agreement. The Parties agree and
acknowledge that the provisions of Section 365(n) of the U.S. Bankruptcy Code
have been incorporated by agreement between the Parties and that the
incorporation of those provisions does not derogate from, or otherwise limit,
the operation of Section 19 of this Agreement and that the governing law of this
Agreement remains at all times as provided in Section 19. Sub-licensor makes no
representation as to whether such provisions will be available to Sub-licensee
in the event of the bankruptcy of Sub-licensor.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

2.6 Conditions to Maintenance of the Non-Exclusive Sublicense and License
Granted to Sub-licensee. Sub-licensor will have the right to terminate the
Sublicense and the License if Sub-licensee does not meet the following
performance milestones:

(i) Within *** of the Execution Date, Sub-licensee (and/or any of its Affiliates
and/or the Project Entities) shall have collectively achieved Commercial Start
Up of at least *** of aggregate Installed Capacity utilizing KCT and/or the ***
in one or more of the Approved Applications.

(ii) Within *** of the Execution Date, Sub-licensee (and/or any of its
Affiliates and/or the Project Entities) shall have collectively achieved
Commercial Start Up of at least *** of aggregate Installed Capacity utilizing
KCT and/or the *** in one or more of the Approved Applications.

(iii) Within *** of the Execution Date, Sub-licensee (and/or any of its
Affiliates and/or the Project Entities) shall have collectively achieved
Commercial Start Up of at least *** of aggregate Installed Capacity utilizing
KCT and/or the *** in one or more of the Approved Applications.

Failure by Sub-licensee (and/or any of its Affiliates and/or the Project
Entities) to meet the foregoing performance criteria for the maintenance of the
Sublicense and the License shall result, upon written notice from Sub-licensor,
and the failure to cure within 60 days of receipt of such notice, in the
termination of the Sublicense and the License; provided however, Sub-licensor
will not have the option to terminate the Sublicense or License for
Sub-licensee’s failure to meet the performance criteria, if Sub-licensee (or its
designee) pays the royalties that would have been due to Sub-licensor if
Sub-Licensee had met the performance criteria in this Section 2.6.

2.7 Acknowledgment of Sub-licensee Regarding *** Technology. Sub-licensee
acknowledges that Sub-licensor has not yet been granted patent protection for
the *** technology, and that Licensor may take the position that such ***
technology is a non-patentable modification of KCT that is covered by the terms
of the existing License Agreement. Although Sub-licensor has no reason to
believe it will not be granted patent protection for the *** technology, any ***
of Sub-licensor related to the *** will be *** if a ***. In the event that ***
then: (i) *** and (ii) *** provided that ***.

3. Royalty Payments due Sub-licensor; Provision of Certain Engineering Services
by Sub-licensor.

3.1(A) Royalties. Sub-licensee and/or qualified Project Entities shall make,
during the term of this Agreement, royalty payments to Sub-licensor equal to:

 

•   for all Approved Applications incorporating *** - *** of Installed Capacity
(“*** Royalties”); and

 

•   for all Approved Applications incorporating KCT - *** of Installed Capacity
(“KCT Royalties”).

The *** Royalties and the KCT Royalties will be collectively referred to as the
“Royalties”

3.1(B) Royalty Exception. Notwithstanding Section 3.1(A) or Section 3.2, upon
the expiration of the Licensed Patents applicable to an Approved Application in
a specific jurisdiction, Sub-licensor will no longer be obligated to pay the
Royalties for future Projects utilizing KCT or ***

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

(as the case may be) in such Approved Application. For example, upon the
expiration of the KCT patents in the United States, Sub-licensee will not longer
be obligated to pay the Royalties for the utilization of KCT in Projects located
in the United States.

3.2 Timing of Royalty Payments; Certain Assurances of Sub-licensor

3.2(A) All royalties payable under Section 3.1 shall be payable in two
installments: (a) the first installment of *** (based on the expected Installed
Capacity) will be paid upon the earlier of: (i) at the beginning of physical
construction of a Project that will utilize the *** or KCT in an Approved
Application or (ii) within *** of the time when an Approved Application
qualifies as a Project under this Agreement, and (b) the second installment of
*** will be paid within *** after Commercial Start Up of such Project. The
second installment will be adjusted, as may be required, to reflect actual
Installed Capacity (as compared to expected Installed Capacity) at the time of
Commercial Start Up. This second installment will reflect actual Installed
Capacity and will act as a true-up taking into account the amounts paid in the
first installment.

3.2(B) Sub-licensee or a Project Entity shall have the right to pay directly to
Exergy that portion of the Standard Royalty Payments due Exergy by Sub-licensor
under the License Agreement for Approved Applications utilizing KCT (i.e. *** of
Installed Capacity) upon written notice to Sub-licensor. In such case,
Sub-licensee shall obtain written acknowledgment from Exergy of receipt of
payment, and shall indemnify Sub-licensor against any subsequent claims by
Exergy that such royalties were not received by Exergy.

3.2(C) Should *** under the License Agreement that a *** and that *** under such
***, Sub-licensor will pay such *** in order to avoid any *** under the License
Agreement arising from such ***.

3.3 Engineering Services to be Provided by Sub-licensor to Sub-licensee. To
facilitate Sub-licensee’s efforts to construct any Project incorporating the
Approved Applications, Sub-licensor agrees to provide upon request, at the ***
rates of Sub-licensor as set forth in Exhibit C, the engineering services of
Sub-licensor including, but not necessarily limited to, KCT and *** technology
process engineering, purchase specifications for plant and equipment, vendor
recommendations, and advice on improvements or enhancements.

3.4 Provisions Governing the Supply of Engineering Services to Sub-licensee.

Engineering services will be provided by employees of Sub-licensor who have
expertise in the use and application of KCT and *** in the applicable type of
Approved Application as required by Sub-licensee. Sub-licensee acknowledges that
Sub-licensor is not providing any performance guarantees with respect to the
output or performance of the Power Plants for which Sub-licensor is providing
engineering services. Payment for engineering services shall be at the rates set
out in Exhibit C, unless otherwise mutually agreed between Sub-licensor and
Sub-licensee.

Sub-licensor only warrants that such services will be provided in a professional
and workman like manner, consistent with applicable geothermal industry
standards in the United States. Sub-licensor makes no other warranty with
respect to the engineering services provided to Sub-licensee hereunder, and
makes no warranty as to the effectiveness of KCT or the *** in the Approved
Applications, nor does Sub-licensor warrant that KCT and/or the *** is fit for
any particular purpose.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Subject to Sub-licensor’s covenant in Section 4.2(vii), Sub-licensee
acknowledges that the provision of such engineering services is subject to the
demand of such services by other customers of Sub-licensor to which Sub-licensor
has previously committed to perform similar engineering services and that such
other customers to which Sub-licensor is previously committed will have priority
over Sub-licensee in access to such engineering services. Subject to
Sub-licensor’s covenant in Section 4.2(vii), Sub-licensor reserves the right to
control its own work schedule and priorities with regard to work that is
performed.

3.5 Access to Licensed Technical Information. Sub-licensee shall have 90 days
from the Execution Date of this Agreement to review the Licensed Technical
Information in the possession of Sub-licensor, and to make copies thereof.
Sub-licensee shall pay Sub-licensor for its time and expenses in assisting with
this review at the *** rates of Sub-licensor as set forth in Exhibit C.
Following this period, Sub-licensor shall have no further ongoing obligation to
make Licensed Technical Information available to Sub-licensee, other than such
information that may be incorporated in engineering services provided to
Sub-licensee under Section 3.4.

4. Term and Termination; Representations and Covenants of Sub-licensor.

4.1 Term; Preservation of License Granted by Licensor. Except as otherwise
provided in this Agreement, the term of the Sublicense shall be coterminous with
the term of the License Agreement. The term of the License will extend through
the term of the last to expire of the *** patents (if any) in each country, or
if such *** patent applications are not granted, through the date of such
rejection. The term of this Agreement will start on the Execution Date and will
expire upon the termination of the Sublicense and License as set forth in this
Section 4.1. Notwithstanding the foregoing, or any other provision of this
Agreement, should Raser, or any of the Raser Releasors (as such term is defined
in the Mutual Release) challenge on any grounds whatsoever, in written or oral
form as verified by an independent third party, the releases contained in
Sections 1, and 3-5 of the Mutual Release, the Sublicense and License may be
terminated by Sub-licensor without liability to Sub-licensee or any Project
Entity, except with respect to those Projects for which royalties have already
been paid by Sub-licensee or such Project Entity hereunder. Any such termination
will not affect the separate sublicenses, if any, that have been previously
granted to other entities by Sub-licensor pursuant to the provisions of
Section 2.3(i). The confidentiality and non-circumvention provisions contained
in this Agreement shall survive any such termination.

If the Sub-licensor becomes the legal and beneficial owner of all of the KCT
Licensed Patents then:

(i) this Agreement and the Sublicense granted hereunder will remain in full
force and effect and will not be subject to the License Agreement;

(ii) this Agreement will become a head/primary license (i.e. not a sublicense)
between Sub-licensor and Sub-licensee in respect of the KCT Licensed Patents and
this Agreement will be read and interpreted accordingly;

(iii) the term of this Agreement shall be extended to cover the remaining life
of all the KCT Licensed Patents and will include the Technology Improvements
held by Sub-licensor anywhere (other than the KCT Excluded Territories), or
subsequently obtained by Sub-licensor; and

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

(iv) Sub-licensor shall retain full rights to maintain all KCT Licensed Patents
and shall take all reasonable actions necessary or desirable to preserve the
rights conferred by the KCT Licensed Patents and the license rights conferred on
Sub-licensee under this Agreement, including, without limitation, taking
reasonable legal action to enforce the KCT Licensed Patents or to prevent third
party infringement of the KCT Licensed Patents.

4.2 Certain Additional Representations and Covenants of Sub-licensor.
Sub-licensor covenants, represents and warrants to Sub-licensee that:

(i) Sub-licensor has the legal authority and right to grant the Sublicense and
License covered by this Agreement, this Agreement is legally binding on
Sub-licensor according to its terms, the execution of this Agreement by
Sub-licensor will not result in the breach by Sub-licensor of any other
agreement to which Sub-licensor is a party, and the use of the KCT and *** for
the Approved Applications by Sub-licensee in compliance with the terms of this
Agreement will not violate or conflict with the terms of the Legacy Licenses;

(ii) The License Agreement is valid and enforceable against Sub-licensor and, to
Sub-licensor’s knowledge, against Licensor. Except as set out in sub-paragraph
(vi) below, Sub-licensor warrants there has been no default by Sub-licensor
under the License Agreement. Sub-licensor shall not do, or omit to do, anything
which could result in the termination of the License Agreement, nor agree to a
modification of the License Agreement that materially impairs Sub-licensee’s
rights under this Agreement. In addition, Sub-licensor will take all reasonable
steps to ensure that the License Agreement remains in full force and effect and
to preserve Sub-licensor’s rights hereunder. With respect to the Sublicense,
Sub-licensor has the right under the License Agreement to grant the Sublicense
and other related rights granted in this Agreement;

(iii) To the extent that Sub-licensor is able to *** under the terms of the
License Agreement, Sub-licensor will ***. Sub-licensor agrees that it will take
all responsible steps to *** under the terms of the Sub-license Agreement. If
any *** are to determined to ***, Sub-licensor, in addition to *** shall
promptly use its reasonable efforts to ***.

(iv) Subject to the provisions of Section 2.7, Sub-licensor will ***. If any
Recurrent Licensed Materials are determined to ***, Sub-licensor, in addition
*** shall promptly use reasonable efforts either to ***, Sub-licensee also
acknowledges that Sub-licensor shall have no responsibilities to ***.

(v) Sub-licensor and its employees, contractors and technical and engineering
team have the expertise, knowledge, experience, and capability to provide the
engineering services in accordance with the terms and conditions under this
Agreement;

(vi)*** Sub-licensor has no written notice of, nor is it aware of, any event,
conduct or act by Licensor, which threatens or seeks to allege a breach by the
Sub-licensor of the License Agreement, or whereby Licensor seeks to end the
License Agreement or terminate Sub-licensor’s exclusive rights to KCT (a
“Licensor Challenge Notice.”) During the term of this Agreement, if Sub-licensor
receives any Licensor Challenge Notice, Sub-licensor will notify Sub-licensee of
such Licensor Challenge Notice and provide Sub-licensee a copy thereof within 10
days.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

(vii) Sub-licensor’s own project requirements will not interfere with the
provision of the engineering services under the terms and conditions of this
Agreement. Sub-licensor’s existing contractual commitments as of the Execution
Date are not of sufficient demand that Sub-licensor will not be able to fulfill
its obligations under this Agreement to provide the engineering services;

(viii) To the best of Sub-licensor’s knowledge, the information provided in
connection with the Licensed Patents and the related Licensed Technical
Information is all the information reasonably necessary for Sub-licensee to
obtain the benefit of the License and Sublicense, including without limitation,
the construction, operation and maintenance of Approved Applications employing
KCT or ***;

(ix) Sub-licensor has not (and to Sub-licensor’s knowledge, other than the
security interest filed by *** in the state of *** Licensor has not) assigned,
sold, transferred, optioned or otherwise encumbered its rights to the Licensed
Patents in favor of any third party;

(x) Sub-licensor covenants not to sue, terminate this Agreement or otherwise
make any claim against Sub-licensee on account of Sub-licensee’s exercise of
rights granted in this Agreement based on any other intellectual property rights
owned or licensed by Sub-licensor;

(xi) To Sub-licensor’s knowledge, set out below are all the licenses granted by
Licensor and Sub-licensee and sublicenses granted by Sub-licensor (copies of
which have previously been provided to Sub-licensee), and Sub-licensee agrees
that its Sublicense of KCT is subject to the terms of the following licenses:

 

  a. The *** agreement between *** and *** dated ***;

 

  b. The *** Agreement between *** dated ***, as amended;

 

  c. The *** Agreement between *** dated ***, as amended by the Addendum thereto
dated ***;

 

  d. The *** Agreement between *** as amended by the First Amendment thereto
dated ***;

 

  e. The *** Agreement by and among ***;

 

  f. The *** Agreement between *** dated ***;

 

  g. The *** between *** dated ***.

4.3(A) Termination. Except as otherwise provided in Section 4.1, Sub-licensor
shall have no right to terminate this Agreement or Sub-licensee’s rights
hereunder provided that Sub-licensee meets the performance milestones specified
in Section 2.6. Subject to Section 4.3(B), notwithstanding any termination of
the Sublicense, License, License Agreement or this Agreement, the Sublicense and
License will survive with respect to all Approved Applications which are
Projects as of effective date of the termination.

4.3(B) Non-Payment of Royalties. In the event that Sub-licensee or a Project
Entity fails to make one or more of the royalty payments due Sub-licensor
hereunder after receipt of written notice from Sub-licensor that the payment is
due and the failure of Sub-licensee or Guarantor to cure such default within 15
days of receipt of the notice from Sub-licensor, Sub-licensee agrees that
Sub-licensor may terminate this Agreement without liability to Sub-licensee or
Guarantor, and pursue all available remedies at law or in equity against
Sub-licensor.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

4.3(C) Disputes and ***; Remedies for Breach. In the event of a good faith
dispute between Sub-licensor and Sub-licensee arising out of Sub-licensee’s
performance of its obligations under this Agreement, ***.

In the event that either party breaches its obligations under this Agreement,
the other may, following notice to the party in breach, and failure of the
breaching party to cure within 30 days of receipt of such notice, seek such
remedies as may be available from the arbitration panel established pursuant to
this Agreement. In addition, if Sub-licensee breaches any of its confidentiality
obligations in a manner that results in a material adverse effect to
Sub-licensor’s business, Sub-licensor may terminate this Agreement without
liability to Sub-licensee or Guarantor, and pursue all available remedies at law
or in equity against Sub-licensor.

4.3(D) Termination of Sub-license in the Event of Termination of License
Agreement Subject to Section 4.3(A), Sub-licensor shall have the right to
terminate the Sub-license, and the rights of Sub-licensee granted or contained
herein with respect to KCT, in the event that the License Agreement is
terminated, for whatever reason.

4.4 Waiver. The waiver, express or implied, by either Party hereto of any rights
hereunder, or failure to perform or breach by the other Party hereto, shall not
be deemed as a waiver of any other right hereunder or of any other breach or
failure of such other party hereto, whether of a similar or dissimilar nature
thereto and shall not be deemed a continuing waiver of any breach or failure
hereunder. All waivers of any term or condition of this Agreement must be in
writing, signed by an authorized representative of each party.

4.5 Survival of Rights. Expiration or termination of this Agreement or the
Sublicense granted hereunder shall not release either Party hereto from any
liability related to this Agreement which as of the date of expiration or
termination has already accrued, nor affect in any way the survival of any
right, duty, or obligation of either Party hereto which is expressly stated
elsewhere in this Agreement to survive expiration or termination hereof.

4.6 Confidentiality Provisions. The Parties agree with each other to keep
confidential, and not disclose to third parties, other than Affiliates, Project
Entities and bona fide advisors, contractors, and financiers, the terms of this
Agreement or information regarding KCT or *** technology and their application
to Power Plants and all other applications which was not already rightfully
known to such Party without restriction before the commencement of negotiations
with respect to this Agreement or which was otherwise not in the public domain,
(“Confidential Information”). Each Party shall be responsible for breaches of
confidentiality obligations under this Agreement by its sub-licensees (including
in the case of Sub-licensee, a breach by a Project Entity), its employees and
independent contractors. Notwithstanding the foregoing, either Party (the
“Disclosing Party”) may disclose Confidential Information if: (i) in the
reasonable opinion of its counsel, such disclosure is required by law, the rules
of any stock exchange or government or public authority having jurisdiction over
the Disclosing Party, provided that the Disclosing Party (A) gives adequate
prior notice of such disclosure to the other Party, and (B) seeks, and uses its
commercially reasonable efforts to obtain, confidential treatment of, or a
protective order with respect to, those portions of the Confidential Information
that such other Party, in its sole discretion, requests the Disclosing Party to
seek confidential treatment of, or a protective order with respect to or
(ii) the other Party consents to both the form and the substance of each such
disclosure.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Either Party claiming an exemption from confidential treatment of Confidential
Information regarding KCT or *** technologies on the grounds the information was
known to the Party before the date of this Agreement or was already in the
public domain shall have the burden of establishing, by a preponderance of the
evidence, that such information was already rightfully known to such Party
without restriction prior to the commencement of negotiations for this
Agreement, or was in the public domain without breach of this Agreement prior to
such date. The Parties acknowledge to each other that a breach of the foregoing
covenant will cause irreparable harm to the owner of such Confidential
Information, and hereby waive any objections to specific performance of the
foregoing covenant. Sub-licensee may not claim an exemption from confidential
treatment for information obtained by it in connection with its due diligence
for the merger transaction with Amp Resources or for information obtained from
individuals who have been employed by either Sub-licensor or Sub-licensee or
their affiliates.

Upon the termination or expiration of this Agreement, the Parties agree to
return to each other all Confidential Information provided to the Party,
including all copies thereof, and take reasonable steps to ensure that their
respective bona fide advisors, contractors and financiers do the same; provided
however if portions of such Confidential Information are needed in order to
effectively utilize and receive the benefit of the License Patents,
Sub-licensee, it Affiliates or the applicable Project Entities may keep and use
such portions of the Confidential Information provided that such use is in
accordance with this Section 4.6.

In addition, Sub-licensee also agrees that, until Sub-licensor obtains patent
protection for the *** technology in the United States and all countries in
which *** currently has a pending patent, Sub-licensee shall not disclose any
material, non-public information regarding the *** to third parties unless such
third parties: (i) are Project Entities or are otherwise involved in the
construction, operation of a Project incorporating *** technology, (ii) have a
“need-to-know” such information to perform their duties, and (iii) then only
after such persons have executed a confidentiality and non-circumvention
agreement that is adequate to protect Sub-licensor patent rights. The foregoing
covenants and obligations shall survive the termination or expiration of this
Agreement.

Consistent with this Section 4.6, Sub-licensee agrees to protect all engineering
documents provided by Sub-licensor from disclosure and agrees that Sub-licensor
shall retain ownership of all information contained in such engineering
documents.

5. Notices. Any notice authorized or required to either Party hereto shall be in
writing and in English and may be given by confirmed facsimile transmission to
such Party, by recognized overnight courier, by hand delivery, or by U.S. Mail
(postage pre-paid, return receipt requested), at the following addresses and
facsimile numbers of the Parties:

If to Sub-licensor:

Recurrent Engineering, LLC

11814 Election Road, Suite 100

Draper, Utah 84020

Attn: Paul Stephan

Facsimile: 801-984-9881

With a copy to (which shall not constitute notice hereunder):

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Rauch & Associates

1159 Chuckanut Ridge Drive

Bow, Washington 98232

Attn: Robert J. Rauch, Esq.

Facsimile: (360) 766-5022

If to Sub-licensee:

Raser – Power Systems, LLC

5152 North Edgewood Drive, Suite 375,

Provo, Utah 84604

Attention: Brent M. Cook

Fax: (801) 374.3314

With a copy to (which shall not constitute notice hereunder)

Jones Day

2727 North Harwood St.

Dallas, Texas 75201

Attention: Jason Krieser

Fax: (214) 969.5100

Notices shall be deemed given (i) when delivered by U.S. Mail, 7 business days
after being sent (ii) when delivered by overnight courier, 1 business day after
being sent, with failure to accept delivery constituting delivery for this
purpose, and (iii) when delivered by fax, upon receipt with written confirmation
of delivery. Either Party hereto may change the facsimile numbers or addresses
for Notices set forth above by giving at least ten (10) days’ prior Notice of
such change in writing to the other Party as aforesaid and otherwise in
accordance with these provisions.

Notice is deemed given if sent by facsimile if the sender can produce a
confirmation report specifying the facsimile number of the recipient, the date
of transmission and the number of pages sent.

A faxed notice is deemed given on the day in the place where it is received
which is the business day it was sent.

Business day means a day on which banks are open for business during normal
business hours in Utah.

6. Further Actions and Cooperation. The Parties hereby agree to execute and
deliver such additional documents and to take such further actions as may become
reasonably necessary or desirable to fully carry out the provisions and intent
of this Agreement and to facilitate the financing of Projects by Sub-licensee or
the Project Entities. In addition, the Parties agree to cooperate in sharing
high-level, general information relating to the implementation of *** and/or KCT
in Approved Applications.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

7. Force Majeure. If a Party is unable, by reason of the occurrence of a force
majeure event to perform any obligation under this Agreement on time and as
required, then that obligation shall be suspended, so far as the affected
Party’s ability to perform it is affected by that force majeure event. If a
force majeure event occurs, then the Party whose performance is affected must as
soon as practicable after the occurrence of that force majeure event, use its
best endeavours including incurring any reasonable expenditure of funds and
resources to mitigate the consequences of that force majeure event and to
minimize any resulting delay in the performance of its obligations under this
Agreement.

If a Party becomes aware of a circumstance which the Party reasonably considers,
constitutes, or is likely to constitute or result in a force majeure event then
the Party must as soon as practicable after becoming aware of the circumstance
(but not more than 2 business days after) give the other Party notice of the
circumstance and of the obligations under this Agreement which have been or will
be or are likely to be effected by that circumstance and keep the other Party
informed at reasonable intervals and on the request of the other Party, of
(i) the affected Party’s estimate of the likely duration of the force majeure
event; and (ii) the mitigating action taken.

A force majeure event for purposes of this Agreement includes without limitation
acts of God, acts of war (declared or undeclared), acts of public enemies,
riots, civil disturbance, riot, flood, fire, natural disaster, strikes,
lockouts, other labor difficulties, disputes with employees (provided that those
labor difficulties, or disputes with employees are beyond the reasonable control
of a Party), or other circumstance beyond the reasonable control of a Party. For
the avoidance of doubt, a Party shall not be required to yield to the demands of
its employees or independent contractors on the grounds that yielding to such
demands is within the reasonable control of a Party.

8. Authority. Each Party represents and warrants to the other Party that the
person signing for such Party has the right and authority to execute this
Agreement in the capacity represented. Each Party represents to the other Party
that the execution, delivery and performance of this Agreement have been duly
authorized by all required corporate or company action, and that there are no
third party consents required for the execution of this Agreement by such Party.

9. Assignment. Except as otherwise expressly provided herein, neither Party
shall assign, transfer, encumber or otherwise dispose of in any way its rights,
interest or duties hereunder, in whole or in part, either voluntarily or by
operation of law without the express prior written consent of the other Party,
provided that either Party may, without the express prior written consent of the
other Party, assign, transfer or otherwise dispose of its rights, interest or
duties hereunder, in whole or in part, to a successor to all, or substantially
all, of the assets or business of such Party, whether by merger, sale of stock,
sale or assets or other similar transaction; provided that the assuming party
agrees in writing that it will assume all the obligations of the assigning
Party. Any such attempted disposition in violation of the foregoing terms shall
be invalid ab initio as between the Parties. Sub-licensee shall be allowed to
assign this agreement to an Affiliate subject to Guarantor remaining liable for
all obligations, covenants, representations, and warranties of such Affiliate
under this Agreement.

10. Successors and Assigns. This Agreement shall become effective upon the date
of execution of this Agreement and the Mutual Release by Raser and PAC, and
shall continue in full force and effect until such time as all obligations of
the Parties are fully discharged hereunder, or this Agreement is terminated
pursuant to the provisions contained herein. This Agreement shall be binding
upon, and inure to the benefit of, the heirs, successors and permitted assigns
of the Parties.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof. There are no oral
understandings, statements or stipulations bearing upon this Agreement that have
not been incorporated herein. This Agreement supersedes all prior negotiations
and understandings of any kind with respect to the subject matter hereof.

12. Amendments. No course of dealing or conduct shall be effective to amend,
modify, change, release or waive any provision of this Agreement. This Agreement
may not be altered, amended, modified or waived except by a writing executed by
duly authorized representatives of both Parties.

13. No Third Party Rights—No Partnership. This Agreement shall not be deemed to
give any right or remedy to any third party whatsoever unless that right or
remedy is specifically granted by the Parties hereto in writing to such third
party and nothing contained herein shall be construed in any manner to create
any relationship between the Parties other than the contract relationship
created hereby and the Parties shall not be considered partners or co-venturers
for any purpose.

14. Remedies Cumulative. Except as otherwise expressly provided herein, no
remedy conferred upon or reserved by any Party herein is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Agreement or available at law or in equity.

15. Construction Principles. Words in the masculine gender in this Agreement
shall be deemed to include the feminine and neuter genders and vice versa and
whenever the singular number is used and when required by the context, the same
shall include plural. The paragraph headings are solely for guidance convenience
and shall have no significance in the interpretation of this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and as executed shall constitute one
agreement, binding on both Parties even though both Parties do not sign the same
counterpart. A facsimile copy of a signature of this Agreement shall constitute
an original signature for the purposes of this Agreement.

17. Legal Counsel. Each Party hereto acknowledges that it has read this
Agreement in its entirety and acknowledges that it has legal counsel who has
reviewed this Agreement and participated in the drafting hereof and has advised
it concerning the content and legal effect hereof.

18. Severance Clause. Any finding of invalidity, unenforceability or illegality
of any part of this Agreement for any reason shall not invalidate or affect the
remainder, which shall continue to govern the relative rights and duties of the
Parties as though the invalid, unenforceable or illegal part were not a part
hereof.

19. Interpretation, Enforcement, Attorney Fees. This Agreement shall be
construed in accordance with, and governed by, the laws of the State of Utah.

In the event of any irresolvable dispute, the Parties agree to first submit the
disputed issue to non-binding mediation in Utah, with each Party bearing its own
costs and attorney fees.

If mediation fails, then the Parties agree that either Party may submit the
dispute to binding arbitration pursuant to the Commercial Rules of the American
Arbitration Association, with all arbitration proceedings to be held in Salt
Lake City, Utah and with the governing law of the

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

proceedings being the laws of Utah. The Parties agree that (i) the award of the
arbitration panel shall be binding (ii) may be enforced in any court of
competent jurisdiction, (iii) in any such enforcement proceeding, the Parties
hereby consent to, and submit to the personal jurisdiction of, such courts, and
agree to accept service of process in any such proceedings by certified mail,
return receipt requested, addressed to the address at which such Party receives
notices under Section 5 of this Agreement. Finally, the Parties agree that the
prevailing Party shall be entitled to reasonable attorney fees, costs and
expenses.

[Signature Page to Follow]

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.

 

Recurrent Engineering, L.L.C., as Sub-licensor By:  

 

  John H. Stevens   Managing Member Raser – Power Systems, LLC, as Sub-licensee
By:  

 

  By its Sole Member – Raser Technologies, Inc.   Kraig T. Higginson, Executive
Chairman

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Exhibit A: List of Approved Applications

1. Geothermal Power Plants

2. Direct Fired Power Plants

3. Waste Heat Power Plants

4. Thermal Power Plants

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Exhibit B: List of KCT Patents and Patent Applications for *** Technology

 

COUNTRY

  MDBE REF. NO.  

WORKMAN

NYDEGGER

REF. NO.

  TYPE   FILED   SERIAL NO.   ISSUED   PATENT   STATUS  

NOTES

METHOD AND APPARATUS FOR CONVERTING HEAT FROM GEOTHERMAL LIQUID AND GEOTHERMAL
STEAM TO ELECTRIC POWER - System 21 (EXERGY PATENT)

CHINA

  21937-714CN   15835.4b   CEQ   11/1/1994   94113791   1/13/2001   94113791  
ISSUED  

EUROPE

  21937-714EP   15835.4c   CEQ   10/12/1994   94307470.8   12/10/1997   652368  
ISSUED   Regional patent, Designated countries: Austria, Belgium, Denmark,
France, Greece, Ireland, Ireland, Italy, Luxembourg, Monaco, Netherlands,
Portugal, Spain, Sweden, Switzerland, and the United Kingdom.

GUATEMALA

  21937-714GT   15835.4e   CEQ   11/2/1994   PI-940070       PENDING  

ICELAND

  21937-714IS   15835.4f   CEQ   10/31/1994   4229     1849   ISSUED  

JAPAN

  21937-714JP   15835.4j   CEQ   10/31/1994   267422/94       PENDING  

MEXICO

  21937-714MX   15835.4l   CEQ   10/31/1994   9408442   12/2/1997   187251  
ISSUED  

NEW ZEALAND

  21937-714NZ   15835.4m   CEQ   10/14/1994   264705   4/11/1996   264705  
ISSUED  

PHILIPPINES

  21937-714PH   15835.4n   CEQ   10/28/1994   49266   4/24/1991   30396   ISSUED
 

UNITED STATES

  21937-714US   15835.4   NEW   11/3/1993   08/147,670   8/15/1995   5440882  
ISSUED   METHOD AND APPARATUS OF CONVERTING HEAT TO USEFUL ENERGY - System 34
(EXERGY PATENT)

AUSTRALIA

  21937-718AU   E98101/02101/081AU1   CEQ   7/22/1999   41108/99   4/26/2001  
728647   ISSUED  

CANADA

  21937-718CA   15835.11d   CEQ   7/22/1999   2278393       PENDING  

EUROPE

  21937-718EP   15835.11i   CEQ   7/23/1999   99305850.2       PENDING  

ICELAND

  21937-718IS   15835.11k   CEQ   7/22/1999   5127     1936   ISSUED  

JAPAN

  21937-718JP   E98101/02101/081JP1   CEQ   8/6/1999   11(1999)-223802      
PENDING  

MEXICO

  21937-718MX   15835.11q   CEQ   8/4/1999   9907205       PENDING  

NEW ZEALAND

  21937-718NZ   15835.11r   CEQ   7/26/1999   336916     336916   ISSUED  

UNITED STATES

  21937-718US   15835.11   NEW   2/5/1998   09/019,476   9/21/1999   5953918  
ISSUED   METHOD AND APPARATUS FOR CONVERTING HEAT FROM GEOTHERMAL FLUID TO
ELECTRICAL POWER - System 11 (EXERGY PATENT)

COSTA RICA

  21937-710CR   15835.1a   CEQ   1/11/1990   4380   3/8/2001   4620   ISSUED  

INDONESIA

  21937-710ID   15835.1c   CEQ   1/31/1992   P-001832   11/6/1996   ID0001076  
ISSUED  

ITALY

  21937-710IT     CEQ   1/11/1990   47522A/90   12/17/1993   1240752   ISSUED  

NEW ZEALAND

  21937-710NZ   15835.1g   CEQ   1/9/1990   232060   11/14/1991   232060  
ISSUED   Current for term of patent (9 January 2010).

PHILIPPINES

  21937-710PH   15835.1h   CEQ   1/10/1990   39870   no data   29756   ISSUED  

UNITED STATES

  21937-710US   15835.1   CIP   3/22/1989   07/327,299   1/8/1991   498568  
ISSUED  

MEXICO

  21937-710MX   15835.1f   CEQ   1/11/1990   19088   12/7/1995   180336   ISSUED
  SYSTEM AND APPARATUS FOR CONVERSION OF THERMAL ENERGY INTO MECHANICAL AND
ELECTRICAL ENERGY - System 6 (EXERGY PATENT)

CANADA

  21937-702CA   15835.6e   CEQ   7/28/1995   2154971   6/13/2000   2154971  
ISSUED  

INDONESIA

  21937-702ID   15835.6l   CEQ   7/28/1995   P-951465     ID006382   ISSUED  

MEXICO

  21937-702MX   15835.6p   CEQ   7/28/1995   9503278   8/28/2000   198322  
ISSUED  

PHILIPPINES

  21937-702PH   15835.6v   CEQ   7/26/1995   51011       PENDING  

UNITED STATES

  21937-702US   15835.6   NEW   7/29/1994   08/283,091   11/12/1996   5572871  
ISSUED   CONVERTING HEAT INTO USEFUL ENERGY USING SEPARATE CLOSED LOOPS - System
33 (EXERGY PATENT)

CANADA

  21937-717CA   15835.9e   CEQ   2/7/1997   21907038   4/25/2000   2197038  
ISSUED  

CHINA

  21937-717CN   15835.9g   CEQ   2/9/1997   97104976.9       PENDING  

GUATEMALA

  21937-717GT   15835.9k   CEQ   2/10/1997   PI-970021     PI970021   ISSUED  

ICELAND

  21937-717IS   15835.9l   CEQ   2/7/1997   4427     1792   ISSUED  

JAPAN

  21937-717JP   15835.9o   CEQ   2/10/1997   026980/97       PENDING  

MEXICO

  21937-717MX   15835.9p   CEQ   2/7/1997   970995   11/30/2000   199888  
ISSUED  

NEW ZEALAND

  21937-717NZ   15835.9q   CEQ   2/10/1997   314206   1/15/1999   314206  
ISSUED  

PHILIPPINES

  21937-717PH   15835.9s   CEQ   2/7/1997   I-55519       PENDING  

UNITED STATES

  21937-717US   15835.9   NEW   2/9/1996   08/598,950   10/20/1998   5822990  
ISSUED  

AUSTRALIA

  21937-717AU   15835.9a   CEQ   2/7/1997   12599/97   12/21/2000   723964  
ISSUED   Restored by Griffith Hack, in force 7 Feb 2006

***

                 

UNITED STATES

    ***   NEW   7/14/2005   ***       PENDING   Will file in Europe within 30
months of filing

PCT

    ***     7/14/05   ***       PENDING   current

AUSTRALIA

    ***     7/13/2006   ***       PENDING   cfurrent

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Exhibit C: Current *** Hourly Rates for

Engineering Services Provided by Sub-licensor in U.S. Dollars (these rates are
subject to

change based on market conditions.)

 

Resource

   Expenses   Hourly Price

Performance Designer

   $***   $***

Project Engineering Manager

   $***   $***

Project Manager

   $***   $***

Air travel and other non per diem expenses will be billed at cost plus ***
administrative fee

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Exhibit D: List of Legacy Licenses

The *** agreement between *** dated ***;

The *** Agreement between *** dated ***, as amended;

The *** Agreement between *** dated ***, as amended by the Addendum thereto
dated ***;

The *** Agreement between the *** as amended by the First Amendment thereto
dated ***;

The *** Agreement by and among *** ;

The *** Agreement between *** dated ***;

The ***Agreement between *** dated ***.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Exhibit E: Raser Technologies Inc. Parent Guaranty

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***